Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 March 2021 has been considered by the examiner.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1.	Claims 21-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of Claims 21 and 22 were incorporated into Claim 1 via the amendment filed 02 August 2021, thus Claims 21-22 fail to further limit the claim from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-8, 14, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Joon-Suk Oh et al.; Chemically-Modified Graphene Sheets as an Active Layer for Eco-Friendly Metal Electroplating on Plastic Substrates; Thin Solid Films, 521 pp. 270-274, 2012; (“JSK”) in view of US 2016/0026846 to Lin et al. (“Lin”) and admitted prior art.
	With regard to Claims 1-2, 17, 19, and 21-22, JSK teaches a process wherein a polymer film substrate is coated with a graphene dispersion, dried and heated, and subsequently metallized with nickel via a plating operation (see Abstract; Pg. 271 end of § 1; §§ 4-5).  According to JSK, the graphene dispersion comprises chemically modified graphene sheets purified during preparation (see Abstract § 3).
JSK does not expressly teach provision of a resin or liquid adhesive monomer, or winding roller collection as claimed.  Lin is similarly directed to depositing conductive domains on polymer substrates via dispersions of graphene sheets, and teaches inclusion of resin and/or liquid adhesives and additives in such dispersions in order to facilitate bonding of conductive material to the underlying substrate (see Abstract; ¶¶ [0016]-[0017], [0022]-[0024] ; Examples).  Lin also teaches roll-to-roll processing for conducting coating operations (see ¶¶ [0022], [0041], [0064]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time 
JSK indicates known use of etching to improve adhesion between substrates and layers deposited thereon (see § 1); however the reference does not expressly teach the claimed etchants.  According to the instant Specification (reference is made to US 2019/0292676), nonconductive substrates (polymers) are typically etched using chromosulfuric acid in order to promote adhesion of subsequent coatings (see ¶¶ [0005]-[0006]).  Thus the subject matter regarding operating an etching chamber of Claims 1 and 21-22 was known to those of ordinary skill in the art at the time the invention was filed.
With regard to Claims 3-4, JSK teaches electroplating for metallization as claimed (see § 5).
With regard to Claims 5-7 and 20, JSK does not expressly teach inclusion of the claimed fillers.  Lin teaches provision of multiple conductive elements in the coating dispersions, including carbon fiber, nanowires, and conductive polymer as claimed (see ¶¶ [0016], [0023]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the claimed conductive fillers in the method of JSK, as taught by Lin, in order to improve conductivity of the deposited coating.
	With regard to Claims 8 and 18, Lin teaches the claimed adhesive materials in the claimed amounts (see ¶¶ [0018], [0020], [0024], [0077]).
	With regard to Claim 14, JSK and Lin teach chemically modified graphene featuring the claimed functionalities (see JSK at Pg. 1, § 1, Lin at ¶ [0023]).
s 1-8, 14, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Joon-Suk Oh et al.; Chemically-Modified Graphene Sheets as an Active Layer for Eco-Friendly Metal Electroplating on Plastic Substrates; Thin Solid Films, 521 pp. 270-274, 2012; (“JSK”) in view of US 2016/0026846 to Lin et al. (“Lin”), US 2016/0079001 to Lin et al. (“Lin 2”), and admitted prior art.
	With regard to Claims 1-2, 17, 19, and 21-22, JSK teaches a process wherein a polymer film substrate is coated with a graphene dispersion, dried and heated, and subsequently metallized with nickel via a plating operation (see Abstract; Pg. 271 end of § 1; §§ 4-5).  According to JSK, the graphene dispersion comprises chemically modified graphene sheets purified during preparation (see Abstract § 3).  That is, according to JSK, graphene oxide assembled on the polymer film is reduced in order to restore electrical conductivity (see Pg. 272 § 7).  To the extent that reduced graphene oxide does not constitute a form of chemically functionalized graphene (this is not conceded), Lin 2 is directed to deposition and usage of graphene layers as electrode materials (see Abstract).  According to Lin 2, graphene oxide, reduced graphene oxide, and other species of doped graphene recited by instant Claim 1 are all suitable for functionalization and usage as electrode material.  Moreover, Lin 2 indicates that reduced graphene oxide constitutes a form of non-pristine graphene per instant Claim 1.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed any of the claimed graphene species in the method of JSK as conductive graphene suitable for metallization with a reasonable expectation of success in view of the teachings of Lin 2.
JSK does not expressly teach provision of a resin or liquid adhesive monomer, or winding roller collection as claimed.  Lin is similarly directed to depositing conductive domains 
JSK indicates known use of etching to improve adhesion between substrates and layers deposited thereon (see § 1); however the reference does not expressly teach the claimed etchants.  According to the instant Specification (reference is made to US 2019/0292676), nonconductive substrates (polymers) are typically etched using chromosulfuric acid in order to promote adhesion of subsequent coatings (see ¶¶ [0005]-[0006]).  Thus the subject matter regarding operating an etching chamber of Claims 1 and 21-22 was known to those of ordinary skill in the art at the time the invention was filed.
With regard to Claims 3-4, JSK teaches electroplating for metallization as claimed (see § 5).
With regard to Claims 5-7 and 20, JSK does not expressly teach inclusion of the claimed fillers.  Lin teaches provision of multiple conductive elements in the coating dispersions, including carbon fiber, nanowires, and conductive polymer as claimed (see ¶¶ [0016], [0023]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the 
	With regard to Claims 8 and 18, Lin teaches the claimed adhesive materials in the claimed amounts (see ¶¶ [0018], [0020], [0024], [0077]).
	With regard to Claim 14, JSK and Lin teach chemically modified graphene featuring the claimed functionalities (see JSK at Pg. 1, § 1, Lin at ¶ [0023]).
4.	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over JSK in view of Lin and Lin 2 as applied to Claim 1, and further in view of admitted prior art.
	With regard to Claims 21-22, JSK indicates known use of etching to improve adhesion between substrates and layers deposited thereon (see § 1); however the reference does not expressly teach the claimed etchants.  According to the instant Specification (reference is made to US 2019/0292675), nonconductive substrates (polymers) are typically etched using chromosulfuric acid in order to promote adhesion of subsequent coatings (see ¶¶ [0004]-[0005]).  Thus the subject matter of Claims 21-23 was known to those of ordinary skill in the art at the time the invention was filed.
Double Patenting
5.	Claims 1-8, 14, and 17-22 of this application are patentably indistinct from Claims 1-8, 14, and 17-22 of Application No. 15/926,458.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
6.	Claims 1-8, 14, and 17-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8, 14, and 17-22 of copending Application No. 15/943,087 in view of Lin.  The ‘087 claims require every limitation of the instant claims except for the recited roll processing feature; however it would have been obvious to one of ordinary skill in the art to incorporate said feature in view of the teachings of Lin as discussed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 11 of U.S. Patent No. (Issue Number Pending – Allowed from Application No. 15/914,224) in view of Lin.  The ‘224 claim requires every limitation of the instant claim except for the recited roll processing feature; however it would have been obvious to one of ordinary skill in the art to incorporate said feature in view of the teachings of Lin as discussed.
Response to Arguments
Applicant’s arguments filed 02 August 2021 have been fully considered.  The rejections previously set forth under 35 U.S.C. § 112 are overcome by the claims as amended.  Applicant has not presented any arguments against the rejection of Claims 21-22 previously set forth under 35 U.S.C. § 103.  Accordingly, the rejections are maintained.  Features of Claims 21-22 were incorporated into Claim 1 and new grounds of rejection are therefore presented herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Michael P. Rodriguez/Primary Examiner, Art Unit 1715